Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 24-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected temperature control assembly for a thermal cycling of a multi-receptacle sample block, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 8th, 2021.
Applicant’s election without traverse of claims 1-23 in the reply filed on December 8th, 2021 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to Claims 19-20, Applicant recites, “one or more supports”. It is unclear if there can be only one support or four supports.  Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-13 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banerji et al. (US 2008/0314557 A1).

In view of Claim 1, Banerji et al. teaches a heat pump (Figure 1-5) comprising:
one or more thermoelectric devices having one or more thermoelectric elements defining a planar face (Figure 2b, #24 & Paragraph 0022); and a heat sink comprising:
a slab of thermally conductive material having a raised portion (Figure 1-2, #12/21) with a top surface thermally coupled with the planar face (Figure 2B, #22 & #25 – Paragraph 0022), wherein the raise portion of the slab includes:
an outer periphery (Figure 1A, #12) and a central region defined in a shape corresponding to an uneven temperature distribution of the planar face (Figure 1A-C, #16), and
a void region between the outer periphery and the central raised region wherein the void region substantially surrounds and is substantially contiguous about the central raised region (Figure 1A-C, #15 & Paragraph 0021).

In view of Claim 2, Banerji et al. is relied upon for the reasons given above in addressing Claim 1.  Banerji et al. teaches the heat sink further comprises a plurality of heat dissipating fins thermally 

In view of Claim 3, Banerji et al. is relied upon for the reasons given above in addressing Claim 1.  Banerji et al. teaches that the outer periphery of the slab is rectangular in shape (Figure 3, #32) and the central raised region is generally oval or circular in shape (Figure 3 & Paragraph 0023).

In view of Claim 4, Banerji et al. is relied upon for the reasons given above in addressing Claim 1.  Banerji et al. teaches the central raised region is generally rectangular in shape (Figure 1A-C, #16).

In view of Claim 5, Banerji et al. is relied upon for the reasons given above in addressing Claim 1.  Banerji et al. teaches that the central raised region is a combination of shapes (Figure 4 & Paragraph 0024).

In view of Claim 6, Banerji et al. is relied upon for the reasons given above in addressing Claim 1.  Banerji et al. teaches that the central raised region is irregular or non-uniform in shape (Figure 4 & Paragraph 0024).

In view of Claim 7, Banerji et al. is relied upon for the reasons given above in addressing Claim 1. Banerji et al. teaches that the void region comprises a region of reduced thickness such that the planar face is not in contact with the slab within the void region (Paragraph 0015).


Annotated Banerji et al. Figure 1C

    PNG
    media_image1.png
    480
    790
    media_image1.png
    Greyscale

	In view of Claim 11, Banerji et al. is relied upon for the reasons given above in addressing Claim 7.  Banerji et al. teaches the void region is a single contiguous void that circumscribes the central raised region (Figure 1A, #15).

	In view of Claim 12, Banerji et al. is relied upon for the reasons given above in addressing Claim 7.  Banerji et al. teaches that the void region is a plurality of voids (Figure 4, #43 & Paragraph 0024).

	In view of Claim 13, Banerji et al. is relied upon for the reasons given above in addressing Claim 1.  Banerji et al. teaches that the slab is dimensioned such that a top surface of the outer periphery of the slab is co-extensive with an outer periphery of the planar face (Figure 2B).

	In view of Claims 22-23, Banerji et al. is relied upon for the reasons given above in addressing Claim 1.  Banerji et al. teaches a thermal interface material disposed between the heat sink and the one or more thermoelectric devices, wherein the thermal interface material comprises a synthetic graphite (Paragraph 0018 – Grafoil).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Banerji et al. (US 2008/0314557 A1) in view of Shin et al. (US 2018/0311672 A1).

In view of Claim 14, Banerji et al. is relied upon for the reasons given above in addressing Claim 1. Banerji et al. is silent that the heat sink further comprises one or more supports of a material having 
Shin et al. teaches a support of a material having lower thermal conductivity than a slab (Figure 3, #36), wherein the one or more supports are disposed within a void region (Figure 1, #18) so as to support one or more thermoelectric elements facing the void region (Paragraph 0029).  Shin et al. teaches that this advantageously can align the PCB and thermoelectric module (Paragraph 0029) and that this configuration can provide significantly greater thermal diffusivity with a thermal diffusivity plate (Paragraph 0024).  Accordingly, it would have been obvious to have the heat sink of Banerji et al. further comprise one or more supports of a material having lower thermal conductivity than the slab, wherein the one or more supports are disposed within the void region so as to support one or more thermoelectric elements facing the void region for the advantages of providing significantly greater thermal diffusivity with a thermal diffusivity plate as well as aligning the PCB and thermoelectric module.

In view of Claim 15, Banerji et al. and Shin et al. are relied upon for the reasons given above in addressing Claim 14. Shin et al. teaches that the slab further comprises pockets defined within the void region (Figure 1, #18 - the sides of the “rectangle”) wherein the pockets are defined to fittingly receive the support (Paragraph 0029).

In view of Claim 16, Banerji et al. and Shin et al. are relied upon for the reasons given above in addressing Claim 14.  Shin et al. teaches that the one or more supports comprise an elastic material (Paragraph 0029).



	In view of Claim 21, Banerji et al. is relied upon for the reasons given above in addressing Claim 1. Banerji et al does not disclose that the void is partly or entirely filled with a material having low thermal conductivity.
	Shin et al. teaches a void (Figure 1, #18) is partly or entirely filled with a material having low thermal conductivity (Figure 3, #36 & paragraph 0029). Shin et al. teaches that this advantageously can align the PCB and thermoelectric module (Paragraph 0029) and that this configuration can provide significantly greater thermal diffusivity with a thermal diffusivity plate (Paragraph 0024).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the void partly or entirely filled with a material having low thermal conductivity for the advantages of providing significantly greater thermal diffusivity with a thermal diffusivity plate as well as aligning the PCB and thermoelectric module.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Banerji et al. (US 2008/0314557 A1) in view of Arciniegas et al. (US 2005/0009070 A1).

In view of Claims 18-19, Banerji et al. is relied upon for the reasons given above in addressing Claim 1. Banerji et al. teaches the periphery of the raised portion is a rectangular shape and the central raised region is generally oval or circular in shape (Figure 3, #32 & Paragraph 0023), wherein the heat sink comprises four void regions along the four inside corners of the rectangular periphery (See Annotated Banerji et al. Figure 3, below).
Annotated Banerji et al. Figure 3

    PNG
    media_image2.png
    622
    706
    media_image2.png
    Greyscale

Banerji et al. does not teach that there are four supports disposed within these void regions.
Arciniegas et al. discloses that an alternative to an air gap (Paragraph 0026 – air gaps/voids) is an insert of low thermal conductivity elastomeric material (Paragraph 0037), wherein the low thermal conductivity material is placed in air gaps (voids) (Figure 1-2, #107).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the supports as disclosed by Arciniegas et al. utilize low thermal conductivity elastomeric material, such that four supports are disposed within the void regions because such a design as recognized as a suitable means for providing individual thermal domains as well as for the advantage of having a material with lower thermal conductivity in a void region.

18 is rejected under 35 U.S.C. 103 as being unpatentable over Banerji et al. (US 2008/0314557 A1) in view of Lim et al. (US 2015/0231636 A1).

In view of Claim 18, Banerji et al. is relied upon for the reasons given above in addressing Claim 1. Banerji et al. teaches the periphery of the raised portion is a rectangular shape and the central raised region is generally oval or circular in shape (Figure 3, #32 & Paragraph 0023).
Banerji et al. does not teach the heat sink comprises four supports disposed within a void region along the four inside corner of a rectangular periphery.
Lim et al. teaches a periphery with a raised rectangular portion such that there are four supports disposed within a void region along the four inside corner of a rectangular periphery (Figure 6A, the screws at the edge of the device protrude in the rectangular periphery of the void region – there’s matching screws on the opposite side of the device). Lim et al. teaches this configuration is used to prevent the problem of thermoelectric devices operating in moist environments as it can lead to corrosion that increases the resistance of connections and eventually results in premature failure of the device and low reliability of the instrument (Paragraph 0006 & 0010).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a heat sink that comprises four supports disposed within a void region along four inside corners of a rectangular periphery as disclosed by Lim et al. in Banerji et al. heat pump for the advantage of preventing premature failure of the device and making the device more reliable.

	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Banerji et al. (US 2008/0314557 A1) in view of Lim et al. (US 2015/0231636 A1) in further view of Tasch et al. (US 2011/0151519 A1).

	In view of Claims 19-20, Banerji et al. and Lim et al. are relied upon for the reasons given above in addressing Claim 18.  Modified Banerji et al. does not disclose that the four supports comprise a rubber O-ring.
	Tasch et al. teaches that supports (screws that are used to tighten an analogous device together) comprise rubber O-rings that are utilized to seal a hollow compartment and protect the device against contamination by undesired matter (Figure 14b, #141 & Paragraph 0098).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the supports of modified Banerji et al. comprise rubber O-rings for the advantage of having the device be sealing against contamination of undesired matter.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726